Case 1:21-mc-00017-GBD Document 3 Filed 01/19/21 Page 1of1

   

UNITED STATES DISTRICT COURT F
THE SOUTHERN DISTRICT OF NEW Y

 

 
  

UNITED STATES OF AMERICA,

Plaintiff, VU
1:26-mc- OCC t
Vv.
(Originally Civil Action No. 60-3857)
AMERICAN CYANAMID CO.,
Defendant.

 

 

FERS SSSESF ORDER TERMINATING FINAL JUDGMENT

The Court having received the motion of plaintiff United States of America for
termination of the final judgment entered in the above-captioned case, and the Court having
considered all papers filed in connection with this motion, and the Court finding that it is

appropriate to terminate the final judgment, it is

ORDERED, ADJUDGED, AND DECREED:

That said final judgment is hereby terminated.

Dated: JAN l 9 2021 C ety, B Donk

Unit Stats District Court Judge
Southern District of New York

 

 

 
